Citation Nr: 0807591	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  99-15 602A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1942 to November 1945.  He died in 
April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
in February 1999 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which, 
inter alia, denied service connection for the cause of the 
veteran's death.  In a February 2002 written statement, the 
appellant requested her case be moved to the RO in New York, 
New York.  

The Board remanded this appeal to the RO in March 2001.  In 
July 2004, the Board determined new and material evidence had 
been received to reopen the appellant's previously denied 
claim for service connection for the cause of the veteran's 
death and remanded the reopened claim for additional 
development.  The case is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1985.  The certificate of 
death lists the immediate cause of death as cardiorespiratory 
arrest, due to or as a consequence of acute myocardial 
infarction and arterioclerotic heart disease with other 
significant conditions listed as renal insufficiency, chronic 
obstructive pulmonary disease, Osler-Weber-Rendu syndrome and 
organic mental syndrome.  

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was not service-
connected for any disabilities.

4.  There is no competent medical evidence that links the 
veteran's fatal cardiorespiratory arrest, acute myocardial 
infarction, arterioclerotic heart disease, renal 
insufficiency, chronic obstructive pulmonary disease, Osler-
Weber-Rendu syndrome or organic mental syndrome to service or 
a service-connected disability.  


CONCLUSION OF LAW

The veteran's fatal cardiorespiratory arrest, acute 
myocardial infarction, arterioclerotic heart disease, renal 
insufficiency, chronic obstructive pulmonary disease, Osler-
Weber-Rendu syndrome or organic mental syndrome were not 
caused by, or substantially or materially contributed to by, 
an incident, disability or disease incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312, 3.313 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  VA 
letters sent to the appellant in March 2001, November 2003, 
November 2004 and May 2005 satisfied the notice requirements 
in Pelegrini. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court determined that, when adjudicating a 
claim for service connection for the cause of a veteran's 
death, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a claim for service 
connection for the cause of a veteran's death must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the veteran was shot in service 
in 1945 and that the residuals of this injury led to his 
death, and that he was exposed to cold while in service which 
may have caused frostbite and led to artery problems which 
led to his death. The veteran was not service-connected for 
any disabilities in his lifetime and the appellant does not 
contend that he was, as she bases her claim on incidents that 
happened in service which caused his death.  The Board 
observes that the nature of the appellant's claim reflects 
her actual knowledge that the veteran was not service-
connected for any disabilities.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In response to a 1981 request for medical records, including 
medical records from the U.S. Army Hospital in Bristol, 
England, the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records were 
destroyed in the fire in St. Louis in 1973.  Given the 
absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  VA medical records and examination 
reports and lay statements have been associated with the 
record.  On numerous occasions, the AOJ has requested 
alternative sources of verifying the veteran's service 
medical history, to include requesting morning reports, sick 
call records and Surgeon General's Office (SGO) abstracts of 
treatment for the veteran.  With the exception of two sick 
call records dated in January 1944 and December 1945 and 
provided to the AOJ in February 2004, the NPRC responded on 
numerous occasions that there were no other record available.  
In its July 2004 remand, the Board instructed the AOJ to 
attempt to obtain unit histories for the companies the 
veteran served in, in order to determine whether the veteran 
served in conditions which could cause frostbite.  However, 
in order to conduct a search for unit histories, the U.S. 
Army and Joint Service Records Research Center a time period 
of up to 90 days must be provided.  The AOJ sent a request to 
the appellant to provide a time frame when the veteran may 
have had exposure to cold or any injuries which occurred 
while in service.  The appellant did not reply to the 
notification.  The duty to assist is not a one-way street, 
and the appellant has a duty to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board observes 
that VA has made several attempts to locate the veteran's 
records and that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection - Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In the present case, the appellant contends that service 
connection for the cause of the veteran's death should be 
granted on the basis that he was shot in service in the side 
and he was exposed to cold in the service which led to 
vascular problems which contributed to his death.  

The veteran died on April [redacted], 1985.  The certificate of death 
lists the immediate cause of death as cardiorespiratory 
arrest, due to or as a consequence of acute myocardial 
infarction and arterioclerotic heart disease with other 
significant conditions listed as renal insufficiency, chronic 
obstructive pulmonary disease, Osler-Weber-Rendu syndrome and 
organic mental syndrome.  

Service records included in the claims file show that the 
veteran was on sick call for one day in June 1944 and one day 
in January 1945, and was released to duty each time.  The 
veteran's honorable discharge was effective in November 1945.

VA medical records reflect that the veteran underwent a right 
above the knee amputation in March 1981, and a left above the 
knee amputation in April 1983, both noted to be secondary to 
asclerotic disease.  A Final Note which accompanied the 
veteran's autopsy report shows that the veteran had multiple 
medical problems including hypertension, atherosclerotic 
heart disease, congestive heart failure, severe peripheral 
vascular disease, chronic renal insufficiency and chronic 
obstructive pulmonary disease.  He was status post bilateral 
above the knee amputations, a right lower lobectomy, and 
multiple remote cerebrovascular accidents.  He was readmitted 
to the New York VA medical center in 1983 for a work-up for 
hemoptysis.  His hospital course was complicated by sepsis, 
chronic urinary tract infections, multiple bouts of 
bronchitis and aspiration pneumonia, and progressive 
azotemia.  It was believed he had a myocardial infarct in 
1983.  The examiner noted that the clinical diagnosis of 
Osler-Weber-Rendu syndrome was made on the basis of 
visualizing, via endoscopy, multiple telangiectasias in 
bronchial walls and on the left posterior vocal cord, as well 
as the tongue and buccal mucosa.  The veteran steadily 
deteriorated throughout his hospital course.  

Autopsy findings confirmed the diagnosis of severe 
artherosclerotic disease which involved the aorta and the 
major branches including coronary and renal arteries.  There 
was no clinical diagnosis for diabetes mellitus or 
hyperlipidemia; therefore, the atherosclerosis is most likely 
related to the veteran's hypertension.  This also resulted in 
biventricular hypertrophy.  There was patchy interstitial 
fibrosis of the left ventricular myocardium which probably 
represented ischemic change and was responsible for inducing 
congestive failure.  
 
The examiner opined that the veteran's progressive renal 
failure was due to moderate to severe nephrosclerosis which 
was secondary to small and large vessel disease and that the 
veteran's respiratory status was severely compromised by 
severe emphysema and tubular bronchiectasis.  There was an 
organizing broncho-pneumonia which, the examiner stated, was 
the most likely cause of the veteran's death.

An August 2006 VA medical opinion reflects the examiner's 
conclusion that the best evidence of record was the "Gross 
Pathological Diagnosis" contained in the Post Mortem 
Examination report of April 25, 1985, which showed findings 
of arteriosclerosis of aorta, its main branches, of coronary 
arteries with late complications of multiple cerebro-vascular 
accidents, myocardial infarctions and bilateral above the 
knee amputations.   The examiner opined that all of these 
findings were attributable to arterial atherosclerosis, a 
progressive disease of old age, aggravated by his 
hypertension and renal insufficiency, both these diseases 
having their onset many years after his active duty, and not 
related to his active service in any period the examiner 
could find.  In addition, the examiner noted that the Osler-
Weber-Rendu disease presented with hemoptysis and he had the 
definitive treatment (its surgical resection) in 1982.  This 
is a hereditary disease of malformed blood vessels (meaning 
the veteran was born with it) and is not related to anything 
in his service period.  The examiner added that his post-
mortem finding of middle lobe and left lower lobe broncho-
pneumonia represents the real proximate cause of death, which 
led to his myocardial infarction, which was the immediate 
cause of death as listed above.

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Based on the above, there 
is no competent medical evidence that supports the 
appellant's contention of an etiological relationship between 
the veteran's fatal cardiorespiratory arrest, acute 
myocardial infarction, arterioclerotic heart disease, renal 
insufficiency, chronic obstructive pulmonary disease, Osler-
Weber-Rendu syndrome or organic mental syndrome and any 
incident or illness that the appellant has asserted happened 
while the veteran was in service.  The appellant has 
contended that the veteran had a gunshot wound to his side 
and had been exposed to cold for long periods of time while 
he was in the service.  As noted above, in order to prevail 
in a claim for service connection for the cause of death, it 
must be shown that a service-connected disability aided or 
lent assistance to the production of death, or that there was 
a there was a causal connection between the service-connected 
disability and the cause of the veteran's death.  While the 
veteran was treated for his many medical problems before his 
death, none of the examiners who treated the veteran linked 
his fatal cardiorespiratory arrest, acute myocardial 
infarction, arterioclerotic heart disease, renal 
insufficiency, chronic obstructive pulmonary disease, Osler-
Weber-Rendu syndrome or organic mental syndrome to any 
incident or illness while in service, to include exposure to 
cold or a residual of a gunshot wound.  In fact, the August 
2006 VA examiner who reviewed the veteran's claims file 
opined that the veteran's arterial atherosclerosis, a 
progressive disease of old age, aggravated by his 
hypertension and renal insufficiency which had their onset 
many years after his active duty and were not related to his 
active service, that his Osler-Weber-Rendu disease is a 
hereditary disease of malformed blood vessels (meaning the 
veteran was born with it) and is not related to anything in 
his service period, and that the post-mortem finding of right 
middle lobe and left lower lobe broncho-pneumonia represented 
the real proximate cause of death, which led to his 
myocardial infarction, which was the immediate cause of 
death.  Therefore, service connection is not warranted for 
the cause of the veteran's death, as competent medical 
evidence based on the available record of evidence in the 
claims file does not provide a link between his fatal 
illnesses and his active duty. 

The Board notes that arterioclerosis is considered a chronic 
disease under VA regulations, and therefore would warrant 
service connection on a presumptive basis if it were shown 
that it manifested to a compensable degree within one year 
after discharge from service.  38 C.F.R. §§ 3.307, 3.309.  
However, there is no evidence in the claims file that the 
veteran developed arteriosclerosis within one year of 
service.  As such, service connection on a presumptive basis 
is not warranted. 

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the veteran's fatal 
cardiorespiratory arrest, acute myocardial infarction, 
arterioclerotic heart disease, renal insufficiency, chronic 
obstructive pulmonary disease, Osler-Weber-Rendu syndrome or 
organic mental syndrome is denied as the evidence fails to 
establish that the veteran's conditions were related to 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


